Decree affirmed. The employee contends that a dormant tuberculosis was activated by his work in a meat packing plant in the course of which he was subjected to sudden and marked changes of temperature. See Mercier’s Case, 315 Mass. 238, 241. There was evidence that he was in good health until about August 1, 1953, when he had a chill. He left his employment on August 14, suffering from acute, active tuberculosis, and shortly thereafter was hospitalized. His claim for compensation was filed on September 14,1954. There was testimony by a medical expert who examined him in August, 1954, that tuberculosis is an infectious and contagious disease and assuming that the employee had it in a dormant state there could have been a lessening of his general health because of working conditions, which resulted in an activation of his infection. A single member of the Industrial Accident Board found that the employee had failed to “sustain the burden of proof” that the disease was “caused or aggravated” *777by his employment; that “the employer had no knowledge that the employee was suffering from any illness that might have been caused by his employment”; and that “the insurer was prejudiced by lack of seasonable notice and claim.” These findings were affirmed and adopted by the reviewing board. A decree was entered in the Superior Court dismissing the claim and the employee appealed. There was no error in the findings and no need to remand the case to the board. Schena’s Case, 329 Mass 767.
Larry A. Baer, for the claimant.
Francis X. Bums, for the insurer.